Citation Nr: 1632040	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to an increased rating for a herniated disc of the lumbar spine, with a history of low back pain (low back disability), evaluated as 20 percent disabling prior to February 4, 2003, and as 40 percent disabling thereafter.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to January 24, 2007.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

An August 1996 rating decision increased the disability rating for the Veteran's low back disability to 20 percent.  Thereafter, in a May 2003 supplemental statement of the case (SSOC), the RO increased the disability rating to 40 percent effective from February 3, 2003.  In an April 2006 decision, the Board, in pertinent part, denied entitlement to increased ratings for the Veteran's low back disability.  

The Veteran appealed the Board's April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision.  The parties agreed that the Board's decision should be vacated and remanded insofar as it denied higher evaluations for the Veteran's service-connected low back disability.  The parties also agreed that the Veteran was entitled to a statement of the case (SOC) with respect to the issue of his entitlement to TDIU, denied in a rating decision of February 2005.  The Court granted the Motion in July 2008 and remanded the case to the Board for compliance with the instructions in the Joint Motion.  

In August 2009, the Board remanded the case for additional development, to include issuance of a SOC pertaining to TDIU.  In so doing, the Board, in pertinent part, noted that the Veteran had perfected an appeal with respect to the 30 percent evaluation assigned for the award of secondary service connection for a depressive disorder, which was granted in an October 2007 rating decision and assigned an effective date of January 24, 2007.  However, inasmuch as it was unclear whether the RO had completed action on that issue, the Board deferred adjudication of the issues until such time, if any, that the issue was certified to the Board.

In May 2010, while the case was in remand status, the RO furnished the Veteran a SOC with respect to his claim for TDIU.  Thereafter, he perfected an appeal of that issue by filing a substantive appeal.  After taking further action, the RO confirmed and continued the prior denials, and certified the case to the Board, to include the matter of the Veteran's entitlement to TDIU and his claim for a higher evaluation for a depressive disorder.  In March 2012, the Board remanded the issues on appeal for further development.  Thereafter, in a March 2016 rating decision, the RO increased the disability rating for a depressive disorder to 50 percent and granted entitlement to a TDIU, both effective from January 24, 2007, the date that entitlement to service connection for a depressive disorder was granted.  As these grants do not represent a total grant of benefits sought on appeal, the issues of entitlement to an increased rating for a depressive disorder and entitlement to a TDIU prior to January 24, 2007, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, and as will be discussed below, the Board is of the opinion that the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) may be reasonably inferred from the record, in light of the actions taken by the Board herein.  Hence, the Board construes to the issues, for purposes of this appeal, as listed on the title page.

The issues of entitlement to a TDIU due the service-connected disabilities, prior to January 24, 2007, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANED to the Agency of Original Jurisdiction (AOJ) 




FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; mild memory loss; chronic sleep impairment; disturbances of motivation and mood; panic attacks that occur weekly or less often; difficulty concentrating; intermittent suicidal ideations without plan or intent; difficulties establishing and maintaining effective work and social relationships; and GAF scores ranging from 50 to 61; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entirety of the appeal period, the evidence shows that the degree of impairment from the Veteran's low back disability more nearly approximates a finding of pronounced intervertebral disc syndrome (IVDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the cite of the diseased disc and little intermittent relief; however, ankylosis of the lumbar spine or more than moderate neurologic impairment have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent rating, but no higher, for the Veteran's low back disability have been met or approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to a TDIU is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the issue of an increased rating for a right hip disability arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Regarding the claim of entitlement to an increased rating for major depressive disorder, the issue arises from the initial award of service connection.  A May 2007 letter, sent prior to the initial favorable decision granting service connection in October 2007, advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for major depressive disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2007 letter did not advise the Veteran of how effective dates and disability ratings are assigned.  However, information of this nature was included in a March 2008 Statement of the Case, and the claim was thereafter readjudicated. 

 Regarding the claim of entitlement to increased ratings for a low back disability, letters sent to the Veteran in November 2002 and June 2004 advised him of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a letter sent to the Veteran in August 2009 included information as to how VA assigns disability ratings and effective dates.  

To the extent that any essential notice was provided after the initial RO rating decisions granting entitlement to service connection for major depressive disorder and denying an increased rating for a low back disability, the notice timing error was cured by subsequent RO readjudications of these issues in SOCs and SSOCs including as recently as March 2016.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Moreover, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, VA examination reports, and the Veteran's lay statements.  As noted above, the Board last remanded this case in March 2012, in part, to obtain any outstanding VA treatment records dated since May 2010 and any outstanding private treatment records.  Additionally, the Board directed that an attempt be made to obtain copies of any outstanding workers' compensation records.  In compliance with the Board's remand, the AOJ requested and received all VA treatment records dated since May 2010, as well as private treatment records identified by the Veteran in correspondence received from the Veteran in April 2014.  Additionally, in correspondence sent in May 2015, the AOJ requested that the Veteran provide information and authorization to allow it to obtain any outstanding workers' compensation records.  The Veteran did not respond.  In light of the foregoing, the Board finds that there has been substantial compliance with its March 2012 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his low back disability in June 1996, October 1998, February 2003, August 2004, June 2008, 
April 2010, and June 2015.  The Veteran was afforded VA examinations to evaluate his major depressive disorder in May 2007, April 2010.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in March 2012, in part, in order to provide the Veteran new VA examinations regarding the severity of his major depressive disorder and his low back disability.  In its remand directives, the Board asked the VA examiner to describe in detail all current manifestations of the Veteran's major depressive disorder and low back disability.  Additionally, the Board requested that the examiner(s) discuss the impact of the Veteran's major depressive disorder and low back disability on his ability to work and opine as to whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  In June 2015, the Veteran underwent examinations, and the examiners specifically discussed the manifestations of the Veteran's major depressive disorder and low back disability, as well as the effects that his symptoms have on his psychological, social, and occupational functioning.  

The Board acknowledges that the VA examiner did not provide a Global Assessment of Functioning (GAF) score as requested by the Board in its remand instructions.  However, the Board notes that prior to the completion of the June 2015 VA examination, the new DSM-V was issued.  This updated medical text, which does not utilize GAF scores to assess mental health disorders and which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Thus, while the June 2015 VA examination report did not include a GAF score because the Veteran was diagnosed using the DSM-V, the Board finds that the examination report contains sufficient information and rationale to adjudicate the Veteran's increased rating claim.  Moreover, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  Thus, the Veteran has not been prejudiced by the VA examiner's failure to provide one.  Therefore, despite the lack of a GAF score, the Board finds that there has been substantial compliance with its March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

A. Major Depressive Disorder

The Veteran contends that he is entitled to a higher disability rating for his major depressive disorder, which is currently assigned a 50 percent rating.

Legal Criteria

The Veteran's major depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Factual Background

Turning to the evidence of record, VA treatment records from June 2006 to December 2006 show that the Veteran sought treatment for depression and anxiety.  During these visits, the Veteran was noted to display some passive suicidal ideation without any intent or plan, and he was deemed to be at a low risk for suicide.  Additionally, the Veteran was assigned GAF scores of 55 during each monthly visit.  

The Veteran was afforded a VA examination in May 2007.  He reported a persistently depressed mood and that he was variably depressed on most days.  He indicated that he suffers from a loss of self-esteem because he can no longer work and that sometimes he does nothing but sit in his house.  He complained of insomnia due to pain and worry and reported that he is often tired during the day.  The Veteran indicated that he takes little pleasure in most things, except overeating, which he believes is caused by his depression.  The Veteran reported that he had been married for more than 35 years and that he had two adult children and two grandchildren who he sees regularly.  He indicated that he had a few friends and that he and his wife go out occasionally.  He had difficulty describing any hobbies, and he did not report any organized leisure activities.  The Veteran reported social withdrawal, a lack of interest in hobbies and leisure activities, and a reluctance to try new activities, which the examiner indicated was at least as likely as not because of his depressed mood.  The Veteran did not attribute his retirement or his subsequent unemployed to his psychiatric symptoms, and he denied that his psychiatric symptoms had an effect on his ability to work.  Rather, he noted that it is his physical inability to work that causes his depression.  

On mental status examination, the Veteran was casually dressed, appropriately groomed, alert, oriented in all spheres, made eye contact, and displayed behavior appropriate to the interview setting.  His mood was moderately depressed, and his affect was congruent with though content.  The Veteran admitted to occasional passive suicidal ideation, but he denied any intent or plan, and he denied homicidal ideation.  There was no impairment of communication or though process, his speech was spontaneous and delivered at normal rate and rhythm with normal intonation, and his thinking was logical, goal oriented, and without evidence of formal thought disorder.  The Veteran denied hallucinations and delusions, his long and short-term memory were grossly intact, and his attention and concentration were adequate for the purposes of this examination.  The Veteran indicated adequate maintenance of personal hygiene and competent management of finances, diet, and other activities of daily living.  The Veteran did not report panic attacks, phobias, obsessive thoughts, or rituals that interfere with functioning.  The Veteran reported chronic early and middle insomnia resulting in fatigue during the day.  The Veteran's judgment and insight were present.  The examiner diagnosed the Veteran with depressive disorder and opined that the Veteran's symptoms were moderate.  The examiner assigned a GAF score of 54 "reflecting depressed mood most days, anhedonia, sleep disturbance, anergia, [and] passive suicidal ideation."  The examiner also opined that the Veteran's GAF score was between 51 and 56 in the past year.  

A July 2007 VA treatment record shows that the Veteran was prescribed an anti-depressant, and it reflects a GAF score of 55.  A December 2007 VA treatment record shows that the Veteran joined a gym and that he was planning a trip to Florida.  The psychologist noted that the Veteran's "spirits appear improved, though he does worry about his health," and he assigned a GAF score of 50.  

Subsequent VA treatment records detailing monthly therapy sessions from July 2008 to December 2009 reflect that the Veteran continued to be "moderately depressed," displayed "some passive suicidal ideation without intent or plan," and was assigned GAF scores of 50.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that his relationship with his wife was "stable but physically distant (because of hormone treatments)."  He reported that he plays golf several times a year, plays computer games, and watches television for recreation.  He also reported that he and his wife travel to Florida every year for several months on vacation.  The Veteran indicated that he regularly spends time sitting and talking with a friend who owns a gas station.  The Veteran reported that had not been gainfully employed in the last 12 months because of back pain and other physical health problems, not because of his psychiatric symptoms.  He did not indicate any substantial effect of his depression on productive activity, either currently or when he was employed.  The Veteran reported frustration and mild depression because of chronic pain, inability to do physical work, and middle insomnia.  He reported "generally mild, but occasionally moderate depressive symptoms recurring at least weekly."  The Veteran also reported some distancing in his relationship with his wife because of depression.  

On examination, the Veteran was casually dressed, appropriately groomed, an alert.  He was oriented in all spheres, he made adequate eye content, and he displayed behavior appropriate to the interview setting.  His mood was euthymic, and his affect was congruent.  He did not report suicidal or homicidal ideation, intent, or plan.  His speech and thought process were essentially unimpaired.  He spoke fluently with normal intonation, rhythm, and volume, and his thinking was linear and logical without signs of formal thought disorder.  He denied hallucinations or delusions.  The Veteran's long and short-term recall were grossly intact, and his attention and concentration were adequate.  He denied panic attacks, obsessions, or phobias that interfere with normal functioning, and he reported adequate maintenance of dress, diet, finances, and other activities of daily living.  He reported disturbed sleep patterns because of back pain, resulting in occasional fatigue during the day.  The Veteran's judgment and insight were present.  The examiner opined that the functional effects of the Veteran's major depressive disorder were "mental disorder symptoms are not severe enough to require continuous medications," and noted that the Veteran "does not indicate any impairment in sedentary activities because of depression, but instead attributes his depression largely to his inability to work as a carpenter, an inability he attributes to his in-service back injury."  The examiner assigned a GAF score of 58 and opined that the Veteran's GAF scores in the past year ranged from 54 to 61.  

Subsequent VA treatment records dated from May 2010 to October 2012 continue to show regular, monthly therapy sessions.  The Veteran was consistently assigned a GAF score of 50.  An October 2011 VA treatment note shows that the Veteran's mood was improved, and a November 2011 VA treatment note shows that the Veteran described "significant anxiety and depression this month which he attributes about 80-85% to his hormone therapy for prostate cancer."  An October 2014 VA treatment record notes that the Veteran's last mental health treatment was in October 2012.  The Veteran reported that his mental status was unchanged and that he stopped attending therapy because "he didn't feel it was helpful to discuss his problems."  The psychologist noted that the Veteran was no suicidal and did not wish further treatment at that time.  

The Veteran was afforded a VA examination in June 2015.  The Veteran reported that his symptoms had worsened since he was diagnosed and treated for prostate cancer.  He also reported that his marital quality had decreased secondary to depressive symptoms caused by the diagnosis and treatment of prostate cancer.  The Veteran reported that he did not take any psychiatric medications and that he no longer attended outpatient psychotherapy since his therapist retired.  The Veteran reported that the following chronic symptoms had worsened since the diagnosis of cancer: dysphoria, increased crying, dissatisfaction, hopelessness, occasional suicidal ideation with no plan or intent, indecisiveness, anhedonia, social withdrawal, low self-esteem, poor attention/concentration, excessive guilt, absent libido, bothersome thoughts regarding decreased abilities, short temper with explosiveness, low frustration tolerance, weight gain and sleep impairment.  

On examination, the Veteran arrived early, dressed in shorts, a t-shirt, and sandals even though it was only 60 degrees outside.  He appeared neat and clean, spoke clearly, and seemed "very mildly anxious."  His mood was neutral, and his affect was full range.  The Veteran's intellect seemed average, his judgment seemed good, and his insight seemed fair.  The Veteran was oriented to all spheres, and there was no evidence of thought disorder.  The examiner noted that the Veteran was "beginning to have mild short term memory loss of minor concern."  The examiner indicated that the Veteran displayed the following symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and suicidal ideation.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran "now endorses symptoms that meet criteria for a full Major Depressive Disorder.  These symptoms have been present at least one year and are definitely related to his struggle with the diagnosis, treatment, and negative impact of prostate cancer."  Finally, the examiner indicated that "with this degree of depression, [the Veteran] would have great difficulty working, considering his low level of motivation, low energy level, difficulty with attention, concentration, and short term memory, and poor sleep."

Analysis

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's major depressive disorder most nearly approximates occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the currently assigned 50 percent rating.  The above-cited evidence reflects that since the service connection claim was filed in January 2007, the Veteran's major depressive disorder has primarily been manifested by depressed mood; anxiety; mild memory loss; chronic sleep impairment; disturbances of motivation and mood; panic attacks that occur weekly or less often; difficulty concentrating; intermittent suicidal ideations without plan or intent; difficulties establishing and maintaining effective work and social relationships.   In essence, most of the criteria enumerated under the pertinent rating criteria supporting a 50 percent rating for generalized anxiety disorder have been shown during the appeal period.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.

The Board finds that a rating greater than 50 percent for major depressive disorder is not warranted at any point pertinent to this appeal.  In this respect, the lay and medical evidence establishes that the Veteran's major depressive disorder has not been productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships, or total occupational and social impairment.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that the Veteran has credited his physical disabilities for his inability to work and indicates that his occupational functioning is not significantly impacted by his psychiatric symptoms.  In this regard, during VA examinations in May 2007 and April 2010, the Veteran specifically denied that his major depressive disorder had any effect on his unemployment or his occupational functioning.  Moreover, although the June 2015 VA examiner noted that the Veteran's depressive symptoms would cause him to have "great difficulty working," the examiner also opined that the Veteran's major depressive disorder results in occupational and social impairment with reduced reliability and productivity, rather than in occupational and social impairment with deficiencies in most areas, which is commensurate with the currently assigned 50 percent rating.  

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members, including his wife, children, and grandchildren, and also had at least one friend with whom he socialized.  Although the Veteran reported some social withdrawal, he also maintained a long-term relationship with his wife, traveled frequently to Florida, and joined a gym.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment, thinking, and mood as contemplated by the 70 percent criteria.  In this regard, there is no evidence of symptoms such as intermittently illogical, obscure, or irrelevant speech; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  VA treatment records and VA examination reports show that the Veteran not to exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was consistently noted as well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  VA examination reports and VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good insight and judgment, with appropriate thought content and processes.  Further, every VA examiner specifically noted no observable impairments in communication or thought disorders. 

The Board notes that the record reflects occasional suicidal ideation.  Although this is a symptom contemplated by the by the 70 percent criteria, the Veteran consistently denied any plan or intent to harm himself, and on a number of occasions he denied any suicidal thoughts.  The Board also notes that the Veteran regularly endorsed depression, and more recently, panic attacks; however, the evidence does not reflect that these symptoms are near-continuous, nor do they affect the Veteran's ability to function independently, appropriately and effectively.  Treatment records and examination reports reveal more moderate anxiety and depression symptoms.  This evidence indicates that although the Veteran experiences panic attacks and disturbances of motivation and mood, which are symptoms enumerated in the criteria for a 50 percent rating, he clearly does not exhibit an inability to function independently, appropriately and effectively, as contemplated by the criteria for a 70 percent rating.  

Thus, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that disability rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  Ultimately, the record reveals that the Veteran's thinking and judgment were fair to good; he had no history of legal or behavioral problems, violence, or arrests; he maintained a relationship with his spouse; and he took regular vacations to Florida.  Based on the foregoing, the Board finds that the Veteran's major depressive disorder is not manifested by occupational and social impairment with deficiencies in most areas. 

The Board finds further support for the assignment of a 50 percent rating in the VA examiners' assessments that the Veteran's symptoms present an overall level of impairment that is mild-to-moderate.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 50-61.  Many of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board acknowledges that the Veteran's VA treating psychologist assigned a GAF score of 50 beginning in December 2007 and continuing until the Veteran stopped attending therapy.  A GAF score of 50 is indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, the Board notes that a score in this range did not appear to be supported by the Veteran's situation and symptomatology, inasmuch as at that time the Veteran reported an improvement in his mood and that he had just joined a gym in an effort to lose weight.  Additionally, the Veteran reported having relationships with his wife and children and vacationing in Florida.  Moreover, VA examination reports reveal more moderate anxiety and depression symptoms, and VA examiners consistently assigned GAF scores above 50.  Taken together, the preponderance of the record evidence indicates that the Veteran's symptoms are, at worst, moderate, which is consistent with a 50 percent rating.

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships with friends and family.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, both VA treatment records and the VA examination report show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  His judgment and insight were consistently noted as fair to good.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior.  

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal. 
 
The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating.  See Mauerhan, supra.

In summary, the evidence of record does not support the assignment of a rating in excess of 50 percent for a major depressive disorder under Diagnostic Code 99434 for the entirety of the appeal period.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B. Low Back Disability

The Veteran is in receipt of a 20 percent disability rating for a low back disability under former Diagnostic Code 5293 for the rating period from May 15, 1996 to February 2, 2003.  He is in receipt of a 40 percent rating from February 3, 2003 to the present.  He contends that a higher rating is warranted for both periods.

Legal Criteria

The schedular criteria for evaluating intervertebral disc disease (IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), that were in effect at the beginning of the rating period at issue in this appeal were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 26, 2003) and currently as DC 5243 (2015)).  The criteria for rating disabilities of the spine were again amended effective September 26, 2003.  See 38 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a Diagnostic Codes 5235-5243 (2015) and accompanying notes).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, the Veteran's claim must be considered under all three sets of criteria for the entire period on appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Regulations in Effect Prior to September 26, 2003

Under Diagnostic Code 5285, residuals of a fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces were awarded a 100 percent rating.  A 60 percent rating was appropriate for residuals without cord involvement; abnormal mobility requiring a neck brace (jury mast).

Diagnostic Code 5286 provided that a spine with complete bony fixation (ankylosis) at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent rating.  A spine with ankylosis at a favorable angle warranted a 60 percent rating.  

Diagnostic Code 5289 provided that a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine, while a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine.

Diagnostic Code 5292, which set forth the diagnostic code for lumbar spine limitation of motion, provided that a 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine, while a 20 percent evaluation was warranted for moderate limitation of motion of the lumbar spine.  A 10 percent evaluation was warranted for slight limitation of motion of the lumbar spine.  

Under Diagnostic Code 5295, which evaluated lumbosacral strain, a 40 percent evaluation was assigned for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent evaluation was warranted for lumbosacral strain with characteristic pain on motion.  A noncompensable rating was assigned for slight subjective symptoms only.

Prior to the September 2002 revision, Diagnostic Code 5293, which set forth the evaluation criteria for IVDS, provided a noncompensable rating was assigned for post-operative, cured IVDS.  A rating of 10 percent was assigned for mild IVDS.  A rating of 20 percent was assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent was assigned for severe IVDS, with recurring attacks with intermittent relief.  A rating of 60 percent was assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  

Under the September 23, 2002 amendments to Diagnostic Code 5293, IVDS was evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent disability rating remained the highest available rating and was warranted when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 10 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 

Note One to revised Diagnostic Code 5293 provided that an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS which are present constantly, or nearly so.  The September 2002 amendments did not change the other rating criteria for evaluating spinal disabilities.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for IVDS). 

Under the criteria effective from September 26, 2003, all service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Diagnostic Code 5243 provides that IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004-2015).

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Neurological Criteria

Because there is evidence of neurological involvement, the Board will address the applicable criteria for evaluation of nerve injuries.  These criteria have not changed from 1988 to the present time.  See 38 C.F.R. § 4.124a (1988).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disabilities from neurological disorders are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

General Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background

Turning to the evidence of record, an April 1996 lumbar MRI shows diffuse disc desiccation, a small central disc herniation at L4-L5, and a small to moderate sized central disc herniation at L5-S1.  A June 1996 private treatment record shows that the Veteran's forward flexion was "half of normal," extension was zero degrees, and lateral flexion was to five degrees in either direction.

The Veteran was afforded a VA spine examination in June 1996.  The examiner noted that the Veteran "continues to have activity-related bilateral sciatica."  On examination, the Veteran ambulated without an antalgic gait, but he had difficulty getting on his toes and heels.  There was some left paralumbar fullness with muscle spasm and tenderness.  Straight-leg testing was positive at 70 degrees bilaterally.  There was some weakness to the extensor hallucis longus on the left, and some decreased sensation over the posterolateral aspect of the left thigh and leg.  There was no gross evidence of any muscle atrophy.

During a July 1996 Social Security Administration (SSA) examination, the Veteran reported low back pain and numbness in his legs.  He indicated that he could drive only for short periods, sit for only 10 minutes, stand for only 15 minutes, walk at most two blocks, and carry about 15 pounds.  On examination, the Veteran had a normal gait.  A straight leg raising test was positive at 70 degrees.  Plantar flexion, knee, and ankle jerks were normal, and the Veteran had normal muscle bulk and tone.  There was slight tenderness of the lower lumbar.  Range of motion testing revealed flexion to 75 degrees, lateral bending to 20 degrees, and extension to 20 degrees.  

In an August 1996 letter, a private physician indicated that the Veteran's low back pain limits his ability to walk, stand, and sit.  The physician noted that the Veteran is in "constant discomfort, more some days than other days and times."  The physician reported that the Veteran "has a bowel sense of needing to defecate regularly, no bladder problems, able to engage in sex."  The physician indicated that the Veteran's range of motion "lacks a few degrees in all directions, forward flexion to finger 10" from floor."  The physician also reported that the Veteran's deep tendon reflexes were symmetrical in his lower extremities, that his back was straight, and that straight leg raising was negative in a seated position and 80 degrees supine.  Additionally, the physician reported that FARBERE was positive on the left, iliac compression and trochanteric compression were negative, and motor power in the lower extremities was normal.  The physician diagnosed the Veteran with chronic lumbar spine syndrome with radiculopathy.  

An October 1998 VA treatment record shows that the Veteran reported chronic low back pain and bilateral radiculopathy left greater than right.  He also complained of numbness and tingling to his left ankle.  On examination, the Veteran had moderate spinal tenderness, and a straight leg raising test was positive at 50 degrees on the left and 55 degrees on the right.  Muscle strength was 5/5 bilaterally, and x-rays showed "severe" degenerative joint disease.  

The Veteran was afforded a VA examination in October 1998.  The Veteran reported pain in both lower extremities, left more than right, with numbness and tingling into the left ankle, groin, and genitals.  He also reported that his mid to low back goes into spasms.  The Veteran reported that he can only stand for ten minutes before having to sit down and that he only sleeps for three hours before he wakes up because of the pain.  On examination, there were no deformities of the spine.  Range of motion testing revealed forward flexion to 60 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees on the left and 25 degrees on the right. Extension was described as "minimal to maybe at rest 5 degrees."  There was no spasm palpable while doing range of motion testing, and "[n]o significance to gait." The Veteran was able to toe walk and heel walk.  Straight leg raising was positive at 60 degrees on the left and 75 degrees on the right, and it was "highly positive on the left side when sitting."  There was some paresthesias over the lateral aspect around the ankle area.  The Veteran's reflexes were all brisk and without any differences.  There were no sensory changes noted.  X-rays revealed degenerative arthritis in the lower lumber spine, as well as some narrowing between L5 and S1.

In a March 1999 statement, the Veteran reported that his back disability impedes his ability to ambulate, use stairs, and perform simple household chores.

The Veteran was afforded a VA examination in February 2003.  He reported that he can only stand for about 10 to 15 minutes before his legs go numb and become painful.  He indicated that he experiences constant back pain with radiation to the left upper extremity and both lower extremities.  He reported that his pain was currently of a severity of 1 to 2 out of 10, but that the pain flares to 10 out of 10, related to movement.  He indicated that these flare-ups occur one to three times per week, lasting approximately one to two days.  He reported daily flare-ups of varied duration, especially upon extended standing for periods greater than 15 minutes, where his legs go numb and pain radiates down both legs into the balls of his feet, followed by spasms, increased on activity.  The examiner estimated that the flare-ups result in an additional 20% limitation of motion and functional impairment with progressive inability to bend and depletion of strength.  The Veteran denied incontinence of bladder or bowel, but he reported soiling of his undergarments of feces.  He also reported erectile dysfunction in the past three to four years.  The Veteran indicated that he uses a walking stick at home, but does not use it in public because it impacts his vanity.  

On examination, the Veteran ambulated unassisted, and his gait was normopropulsive.  His posture was kyphotic with kyphosis of the cervical and thoracic area with increased lumbar lordosis.  He had tenderness bilaterally of the lumbar paraspinal region.  No gross spasm was noted; however, on repetitive flexion and extension it was noted that the Veteran was starting to have spasm in the right lower paraspinals with approximately 10 degrees loss of flexion and complaints of increased pain.  Range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  After repetition, forward flexion decreased to 50 degrees.  Also on repetitive motion, the Veteran exhibited some loss of strength.  Prior to repeated motions, he had 5/5 motor strength in his lower extremities, but after repeated motions, his strength decreased to 4/5 with complaints of discomfort.  The Veteran had tight hamstrings, and his position changes were guarded.  He was able to squat halfway down to the ground holding on to the chair, and he was able to heel and toe walk without complaints of pain.  Straight leg raising testing from the seated position was negative bilaterally.  Bilateral pitting edema was noted in his lower extremities, deep tendon reflexes were symmetrical, and there was no atrophy apparent.  The examiner diagnosed the Veteran with IVDS and degenerative joint disease with radiculopathy.  The examiner also opined that the "Veteran is unable to work as a carpenter due to inability to perform the duties of lifting, bending, pulling, and twisting required as a carpenter."

The Veteran was afforded a VA examination in August 2004.  The Veteran reported constant back pain of an intensity of 4 to 6 out of 10, with flare-ups once a month to 9 to 10 out of 10, usually lasting two days.  He reported that the pain occasionally radiates to the bilateral lower extremities.  He also reported occasional tingling and numbness in the bilateral lower extremities.  He denied bowel or bladder incontinence.  The Veteran denied any incapacitating back pain in the past twelve months, and he indicated that he had received chiropractic treatment in the past with some relief.  On examination, the Veteran had a "slightly scooped" posture and minimal scoliosis of the thoracolumbar spine.  There was mild tenderness.  He had good standing balance, was able to walk without assistive devices, and his gait was normal.  Range of motion testing revealed forward flexion to 45 degrees with starting pain, extension to 20 degrees with pain at the end, lateral flexion to 25 degrees with mild pain bilaterally, right lateral rotation to 25 degrees with mild pain, and left lateral rotation to 25 degrees with pain.  The Veteran was unable to perform repetitive range of motion of the lumbar spine due to pain and muscle spasms.  Spurling test was positive, straight leg raising was negative at 60 degrees, Faber test was plus/minus bilaterally, and Ely test was mildly positive bilaterally.  There was minimal muscle tightness of both hamstrings and quadriceps.  Muscle strength of the lower extremities was normal, and there were no gross sensory deficits in the lower extremities.  Deep tendon reflexes were 2+ for triceps jerk, knee jerk, and ankle jerk bilaterally, and 1-2+ for biceps jerk.  Plantar response was going down.  The examiner diagnosed the Veteran with thoracolumbar radiculopathy probably secondary to disk herniation and opined that the Veteran "would not be able to return to his previous occupation as a carpenter in the construction business."  

A May 2004 private treatment record shows that the Veteran reported no bladder symptoms, but vibration sense of the feet were diminished, left greater than right.  It was also noted that the Veteran was a diabetic.  

In a July 2005 letter, the Veteran's private physician indicated that the Veteran was last seen a year ago and that he had symptoms consistent with spinal stenosis of the lumbar spine.  At that time, the Veteran was only able to walk short distances because after five minutes, he had to stop and sit down to wait for the back and leg pain to subside.  The physician also opined that the Veteran "is not able to perform any job in the marketplace" and that the Veteran's "most long-standing condition is that of the low back...and is the primary reason why he is unable to work."

The Veteran was afforded a VA examination in June 2008.  The Veteran reported constant back pain with occasional radiation to the bilateral lower extremities.  He indicated that his average pain was of an intensity of 4 to 6 out of 10, with flares at least once a month to 9 to 10 out of 10 related to physical activity.  He also reported occasional tingling and numbness of the lower extremities, but he denied bowel or bladder dysfunction or incapacitation episodes.  The Veteran reported that he was independent in activities of daily livings, except that he had difficulty putting on his shoes and socks.  On examination, there was no gross kyphoscoliosis.  There was mild to moderate tenderness along the lower lumbar paraspinal muscles.  Range of motion testing revealed forward flexion to 50 degrees with pain at the end, extension to 30 degrees with pain, lateral flexion to 30 degrees with mild discomfort bilaterally, and lateral rotation to 35 degrees without significant pain bilaterally.  After three repetitions, there was additional pain, but no change in actual range of motion.  Muscle strength was normal, except there was pain at the hip joints.  A sensory examination was "unremarkable."  Straight leg raising was positive at 50 degrees on the right and 60 degrees on the left.  FABER testing was positive bilaterally, and Ely testing was negative bilaterally.  Deep tendon reflexes were 2+ for knee jerks and 1-2+ for ankle jerks.  The Veteran was able to stand on toes and heels, and he walked without assistive devices.  X-rays showed moderate narrowing at L4-L5, mild narrowing at L2-L3, and vascular calcification.  The examiner opined that the Veteran "is not able to return to his previous occupation as a carpenter in construction business."

The Veteran was afforded a VA general medical examination in April 2010.  He had a mildly antalgic gait, and he was ambulating with a single-axis cane.  Manual muscle testing revealed 5/5 strength in both lower extremities.  There was decreased light touch and pinprick found in the feet and all five digits, and deep tendon reflexes were 1+ at the bilateral achilles and 2+ at the knees.  

The Veteran was also afforded a VA spinal conditions examination in April 2010.  He reported pain at a level of 4 out of 10 at rest, 6 out of 10 with sitting greater than 20 minutes, 7 out of 10 with standing, 8 out of 10 with bending, lifting, and walking, and 9 to 10 out of 10 with prolonged sitting and standing.  He reported that the pain was constant and getting worse.  The Veteran indicated that the pain was worse with cold, wet weather, going up and down stairs, and prolonged standing, bending, and lifting.  The Veteran denied any incapacitating episodes in the past 12 months.  He reported morning stiffness, fatigue, spasms running down the back into both legs with a feeling of weakness, decreased motion, and numbness in the lateral aspect of both legs into the feet.  He denied bower or bladder symptoms.  The Veteran reported that he can walk with a single-axis cane up to one to two blocks, and then he has to sit down due to pain.  He reported that he is unsteady with a history of falls.  He reported falling in December 2009 and a recent fall a week prior.  The examiner noted an abrasion over the left knee.  The Veteran reported being independent in ambulation, transfers, eating, grooming, bathing, and toileting.  He reported needing assistance with putting on his shoes and socks.  He indicated that he is able to drive, but he can only sit for about an hour and then he must stop the car, get up, and stretch due to pain.  

On examination, there was paraspinal tenderness with palpation.  Forward flexion was to 70 degrees with pain, extension was to 15 degrees with pain, lateral flexion was to 15 degrees with pain bilaterally, and lateral rotation was to 30 degrees with no pain.  After three repetitions, there was increased pain, but no change in range of motion, no lack of endurance, and no increased fatigability.  Straight leg raising was negative, FABER test was negative, and Ely could not be completed due to pain.  Deep tendon reflexes were +1 in the knees and ankles, and there was decreased light touch and pinprick sensation in the feet.  Manual muscle testing revealed 5/5 strength in the lower extremities.  The examiner diagnosed multi-level disc disease with degenerative joint disease and indicated that "heavy lifting, bending, and prolonged standing is [sic] not recommended."

A June 2011 private treatment record shows that the Veteran reported pain radiating to both legs and feet.  On examination, forward flexion was to 45 degrees, extension was 0 degrees, lateral flexion was to 10 degrees, and lateral rotation was to 40 degrees with pain.  There was no "neuro deficit."  Knee reflexes were equal, ankle reflexes were absent, and plantar responses were flexor.  Straight leg raising was 90 degrees.  

A July 2011 private treatment record shows forward flexion to 60 degrees, extension of 0 degrees, lateral flexion to 10 degrees, lateral rotation to 10 degrees with pain.  There was "no neuro deficit" in the lower extremities.  

A September 2011 private treatment record shows that the Veteran reported low back pain with an inability to sit or stand for prolonged periods of time.  He also reported that the pain interferes with his sleep.  On examination, forward flexion was to 60 degrees, extension was 0 degrees, lateral flexion was to 5 degrees, and lateral rotation was to 15 degrees.  Right knee reflexes were 1+ and left knee and both ankle reflexes were absent.  Straight leg raising was 90 degrees bilaterally.  

A September 2012 private treatment record shows forward flexion to 45 degrees, extension of 0 degrees, lateral flexion to 5 degrees, and lateral rotation to 10 degrees with pain.  Reflexes were equal, and straight leg raising was 90 degrees bilaterally.  A July 2013 private treatment record shows forward flexion to 45 degrees, extension of 0 degrees, lateral flexion to 5 degrees, and lateral rotation to 20 degrees.  Reflexes were equal, and straight leg raising was 90 degrees bilaterally.  A December 2013 private treatment record shows forward flexion to 60 degrees, extension of 0 degrees, and lateral flexion to 10 degrees.  

The Veteran was afforded a VA examination in June 2015.  The Veteran reported back pain of a level of 9 out of 10.  He reported that he has trouble maintaining his home, doing small home improvements, and putting on his socks and shoes.  On examination, forward flexion was to 60 degrees, extension was to 10 degrees, lateral flexion was to 15 degrees bilaterally, and lateral rotation was to 10 degrees bilaterally.  The examiner indicated that the limited range of motion contributes to functional loss in that the Veteran has trouble maintaining his home, doing small home improvements, and putting on his socks and shoes.  There was no pain noted on examination, no evidence of pain with weight bearing, and no objective evidence of localized tenderness or pain on palpation.  There was no evidence of guarding or muscle spasm.  There was no additional loss of function or range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that interference with standing and difficulty walking any distances at all were both additional contributing factors of the disability.  The Veteran had normal muscle strength of the lower extremities, normal deep tendon reflexes at the knee and ankle, normal sensation, no atrophy, and negative straight leg raising.  The Veteran did have the following symptoms of radiculopathy bilaterally: mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner diagnosed the Veteran with mild, incomplete paralysis of the sciatic nerve bilaterally.  There was no evidence of ankylosis, and there were no other neurologic abnormalities.  The Veteran denied use of assistive devices.  The examiner diagnosed bilateral L4, L5 radiculopathy, spondylosis of the lumbar spine, and degenerative disc disease of the lumbar spine.  The examiner opined that "[b]ased on this Veteran's Medical Records, his subjective examination, his objective examination, and his diagnostic and clinical tests, it is the opinion of this examiner that this Veteran's current back condition prevents him from functioning adequately in a manual labor work environment as his ability to bend and lift is severely and adversely affected.  This Veteran would be much more able to, and have minimal limitations to, work in a sedentary occupational environment."

Upon review of the evidence of record, and resolving any doubt in favor of the Veteran, the Board finds that he is entitled to a 60 percent rating for his low back disability for the entire appeal period, as the evidence consistently shows significant, persistent symptoms of chronic and severe pain, significant limitation of motion, demonstrable muscle spasm, and little intermittent relief.  The evidence also shows symptoms compatible with sciatic neuropathy that are related to the sites of the diseased discs, particularly at L4-L5 and L5-S1, to include several instances of diminished or absent ankle and knee jerks, weakness of the extensor hallucis longus, loss of motor strength after repetitive motion, and decreased sensation.  Furthermore, medical evidence dating back to 1996 shows diagnoses of bilateral sciatica and radiculopathy, and the Veteran's subjective reports of radicular symptoms, such as pain, numbness, and tingling, are consistently seen throughout the record.  The Board notes that the presence of certain findings, such as muscles spasms, diminished or absent ankle and knee jerks, positive straight leg raises, diminished sensation, muscle weakness, and decreased range of motion, has fluctuated during the claims period.  However, the Veteran has consistently complained of chronic, severe low back pain and pain and numbness radiating into his lower extremities.  The Veteran has also been observed to have a painful motion of the thoracolumbar spine, and it has been noted that he uses a cane and moves slowly, and his ability to walk, sit, or stand for prolonged periods of time is severely limited.  

Overall, the Board finds that the persistent nature of the Veteran's problem with radiating back pain as noted repeatedly in the evidence of record, taken together with the Veteran's diagnosed IVDS with radiculopathy and the evidence demonstrating that pain medication provides little intermittent relief, and application of the benefit of the doubt, leads the Board to conclude that the Veteran's low back disability is more severe than currently rating and that the criteria for a 60 percent rating are more closely approximated than those for a 40 percent rating under the criteria in effect prior to September 23, 2002.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, DC 5293; 4.7.  The Board notes that the severity of the Veteran's back disability has been relatively consistent throughout the pendency of his claim.  Although the presence of some symptoms has fluctuated, given the persistent presence of radiating back pain not relieved by medication, and in resolving reasonable doubt in favor of the Veteran, the Board finds that a 60 percent rating more accurately reflects the Veteran's overall disability picture during the entire pendency of his current claim.  Accordingly, a 60 percent rating under that version of DC 5293 in effect prior to September 23, 2002, is granted from May 15, 1996.

As a 60 percent rating represents the highest rating available under DC 5293, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).

The Board also finds that no higher or separate ratings are warranted under either the former or the current criteria for evaluating spinal disabilities.

Under the former criteria, the only other diagnostic codes providing for a rating in excess of 60 percent required residuals of a vertebral fracture with cord involvement (DC 5285) or unfavorable ankylosis of the entire spine (DC 5286), both of which provide for a 100 percent rating.  Here, the Veteran is not shown to be bedridden or to require long leg braces, and his spine is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5285, 5286 (2001); Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining "Ankylosis" as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Although the Veteran's range of motion has been significantly limited at times, there is no evidence of ankylosis at any point during the period on appeal.    

Similarly, the only diagnostic code providing for a rating higher than 60 percent under the revised general formula requires unfavorable ankylosis of the entire spine, which is not shown in the case.  

A 60 percent rating is also the highest disability rating available under the new regulations used to rate intervertebral disc syndrome of the cervical spine.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, the Veteran would not be entitled to a disability rating greater than 60 percent under this Diagnostic Code.  Moreover, the record clearly reflects no evidence of incapacitating episodes.  

The Board finds that separate disability ratings cannot be assigned for the Veteran's bilateral radiculopathy under Diagnostic Code 8520 in conjunction with his 60 percent disability rating under Diagnostic Code 5293 because, in this case, such an assignment would clearly violate the rule against pyramiding.  In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court noted that manifestations of neurological symptomatology of a lower extremity disability which are wholly distinct from the orthopedic effects of IVDS (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from Diagnostic Code 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Here, the symptomatology and functional impairment resulting from the Veteran's intervertebral disc syndrome of the lumbar spine significantly overlaps with the symptomatology and functional impairment resulting from the Veteran's neurological manifestations, as evidenced by the Board's explicit consideration of the Veteran's neurological symptoms in determining his entitlement to a higher disability rating under Diagnostic Code 5293.  That is, a 60 percent rating under Diagnostic Code 5293 contemplates all symptomology arising from the Veteran's IVDS, including the neurological symptoms, and, therefore, separate ratings under Diagnostic Code 8520 for the Veteran's bilateral neurological symptoms are not warranted and would constitute pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board also finds that the Veteran would not be entitled to a more favorable outcome based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service-connected low back disability under either the former or the new criteria.  

In terms of orthopedic manifestations, the evidence shows that the Veteran's service-connected back disability could be assigned, at most, a rating of 40 percent under both the former and the new criteria.  In this regard, under the former criteria, the maximum rating under both Diagnostic Code 5292, for limitation of motion, and 5295, for lumbosacral strain, was 40 percent.  A 50 percent rating was warranted under Diagnostic Code 5289 for unfavorable ankylosis of the lumbar spine.  However, the record contains no evidence of unfavorable ankylosis.  Additionally, as noted above, a rating higher than 40 percent was not warranted under Diagnostic Codes 5285 or 5286 because neither residuals of a vertebra fracture nor ankylosis of the entire spine are shown by the evidence of record.  Thus, under the former rating criteria, the Veteran's service-connected back disability could be assigned, at most, a rating of 40 percent.

Similarly, the maximum rating the Veteran could receive for orthopedic manifestations under the revised formula is 40 percent.  A higher rating would only be warranted if the record showed unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, which, as noted above, is not demonstrated in this case.  

For rating the neurological manifestations of the Veteran's low back disability, Diagnostic Code 8520 (sciatic nerve dysfunction) is for consideration.  Sciatic neuropathy is specifically identified as a factor for consideration in the evaluation of a disability under Diagnostic Code 5293.  Moreover, the Veteran has been diagnosed with bilateral sciatica and the June 2015 VA examiner indicated that the Veteran's radiculopathy affected his sciatic nerve.  Therefore, it is appropriate to evaluate the neurological manifestations of the Veteran's back disability under this Diagnostic Code.  

The Board notes that under Diagnostic Code 8520 incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation if it is mild, a 20 percent evaluation if it is moderate, a 40 percent evaluation if it is moderately severe or a 60 percent evaluation if it is severe (with marked muscular atrophy).  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.  With complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, even assuming that the Veteran was assigned the maximum, 40 percent, rating for orthopedic manifestations under either the former or the revised criteria, at least one of the Veteran's lower extremities would have to be of a moderately-severe level (warranting a 40 percent evaluation or higher), in order for the combined evaluation to exceed 60 percent.  However, in the present case, the Board finds that the Veteran's reflects no more than moderate incomplete paralysis in either lower extremity.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve is mostly sensory.  The record reflects that he complained of radiating low back pain and numbness and weakness in the lower extremities.  Additionally, the record reflects some instances of decreased sensation and impaired reflexes in both extremities; however, more often than not, sensory and reflex examinations were normal.  Moreover, there is no evidence of organic changes, such as muscle atrophy, or trophic changes that would warrant higher ratings.  Nor is there evidence of significant muscle weakness.  With the exception of a finding of 4/5 muscle strength after repetitive motion during the February 2003 examination, the Veteran's muscle strength was consistently normal.  Additionally, during the most recent VA examination in June 2015, the Veteran had normal strength, no atrophy, normal deep tendon reflexes, and a normal sensory examination.  Further, the examiner specifically found that the Veteran had mild, incomplete paralysis of the sciatic nerve bilaterally.  Accordingly, the Veteran would be assigned separate neurological ratings for his lower extremities of, at most, 20 percent, under Diagnostic Code 8520 for each lower extremity.  Comparing a 60 percent rating for intervertebral disc syndrome with the combined total rating of 40 percent for limitation of motion and the two 20 percent ratings for neurological impairment, plus the bilateral factor, would not result in more than a 60 percent rating.

With regard to other neurological abnormalities, the Board acknowledges that on VA examination in February 2003, the Veteran reported a "soiling of his undergarments of feces" and erectile dysfunction in the past three to four years.  However, the February 2003 VA examiner did not indicate that the Veteran had objective evidence of a neurologic abnormality associated with the service-connected disability manifested by bowel impairment or erectile dysfunction, and the examiner further indicated that the Veteran denied bowel incontinence.  Further, there is no other lay report of bowel impairment or erectile dysfunction in the record, and the other objective medical evidence of record shows no indication of bowel impairment or erectile dysfunction associated with the Veteran's lumbar spine disability.  The Veteran has consistently denied any bowel or bladder issues in connection to his back disability during subsequent VA examinations.  See e.g., August 2004 VA Examination Report; June 2008 VA Examination Report; April 2010 VA Examination Report.  Moreover, the Veteran consistently denied impotence during VA primary care treatment.  Additionally, the June 2015 VA examiner specifically found no neurologic abnormalities, other than radiculopathy, associated with the Veteran's low back disability.  For these reasons, the Board concludes that an objective neurological bowel impairment or erectile dysfunction associated with the lumbar spine disability is not shown.  Accordingly, the Board finds that a separate rating is not warranted for any other objective neurological symptoms.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 60 percent disability rating pursuant to the former Diagnostic Code 5293 for the entire period on appeal as the former Diagnostic Code 5293 provides for the most favorable evaluation.  As noted above, Diagnostic Code 5293 contemplates all symptomology arising from the Veteran's back disability, to include his orthopedic and neurological manifestations.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a separate rating or a rating greater than 60 percent.  

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the 60 percent rating assigned for the Veteran's back disability is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's major depressive disorder and low back disability.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities, and there is no objective evidence that any manifestations are unusual or exceptional.  In fact, as discussed above, the symptomatology of the Veteran's major depressive disorder involves his depressed mood and anxiety and the symptomatology of his low back disability centers on his complaints of painful and limited range of motion and his radicular symptoms.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder is denied.

For the entire period on appeal, entitlement to a disability rating of 60 percent for a low back disability is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


REMAND

TDIU

The Veteran seeks entitlement to a TDIU prior to January 24, 2007.  Specifically, he contends that a TDIU is warranted since May 1996 when he was forced to stop working because of his low back disability.  See April 2016 Correspondence.  Additionally, the Veteran asserts that his entitlement to a TDIU since May 1996 is further supported by SSA records showing that he was found to be totally disabled.

The Veteran filed his claim for an increased rating for a low back disability on May 15, 1996, and he appealed the rating assigned.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected low back disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claim for a higher rating for a low back disability, which has been pending since May 15, 1996.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to January 24, 2007, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating is no more than 60 percent, which is based on the (now) 60-percent schedular rating for the service-connected low back disability, the 10-percent schedular rating for the service-connected tinnitus, and the non-compensable schedular rating for the service-connected bilateral hearing loss.  Since the Veteran has two or more service-connected disabilities, which do not all satisfy the provisions to be considered "one 60-percent disability" under section 4.16(a)(1)-(5), the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  Even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).

Here, during the entirety of the appeal period, the treatment records and lay statements of record suggest that the Veteran's service-connected low back disability adversely affects his ability to obtain and maintain employment.  Thus, for the period prior to January 24, 2007, the Board finds that a derivative "Rice" TDIU claim, due exclusively to the service-connected low back disability, has been reasonably raised by the record, and thus this inferred issue is remanded for consideration under 38 C.F.R. § 4.16(b).

SMC

From January 24, 2007, the Board observes that the Veteran is currently in receipt of a TDIU rating due to the combined impact of the service-connected low back disability and major depressive disorder.  As a result of the perception of there being no additional benefits available to the Veteran, an inferred claim for SMC pursuant to section 1114(s) may have been deemed moot.  However, the Court's decision in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected disability (rated at less than 100 percent under the schedule), then such a TDIU rating may serve as a factual predicate for an award of SMC pursuant 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, while a finding of TDIU based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted pursuant to 38 U.S.C.A. § 1114(s).  Id.

In light of the Board's favorable action, by the decision herein, to grant a 60-percent schedular rating for the Veteran's service-connected low back disability, for the entirety of the appeal period, the Board observes that for the period from January 24, 2007, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) has been reasonably raised by the record.  See Bradley v. Peake, 22 Vet. App. at 294; AB v. Brown, supra (finding that a claimant is presumed to be seeking the maximum benefit allowed by law and regulations); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting that the Secretary should have inferred from the Veteran's request for an increase in benefits, a request for SMC whether or not it was placed in issue by the Veteran).  Accordingly, because the issue of SMC is, in effect, inextricably intertwined with the claim for an extra-schedular TDIU prior to January 24, 2007, the case must be remanded for initial AOJ adjudication of the SMC issue.  See Huston v. Principi, 19 Vet. App. 395 (2004).

Accordingly, in order to give the Veteran every consideration with respect the present appeal, and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following action:

1.  Provide the Veteran and his representative with appropriate notice of what information and evidence is needed to substantiate a claim of entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b); and afford the Veteran and his representative the opportunity to submit any additional evidence in support thereof.

2.  After the development has been completed, review the file and ensure that all of the development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, adjudicate the following: (1) entitlement to a TDIU due exclusively to the service-connected low back disability on an extra-schedular basis, with consideration of whether, prior to January 24, 2007, the requirements for referral to the Director of the Compensation and Pension Service are met under 38 C.F.R. § 4.16(b); and if they are met, then such TDIU claim should be referred for a determination by the Director of the Compension and Pension Service; and (2) entitlement to SMC under 38 U.S.C.A. § 1114(s), with consideration of whether from Janaury 24, 2007, a single service-connected disability prevented the Veteran from securing or following a substantially gainful occupation.  If the determinations remain adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have given an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


